Name: 85/32/EEC: Commission Decision of 7 December 1984 rejecting a programme on the marketing of cattle submitted by North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  economic policy
 Date Published: 1985-01-19

 Avis juridique important|31985D003285/32/EEC: Commission Decision of 7 December 1984 rejecting a programme on the marketing of cattle submitted by North Rhine-Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 016 , 19/01/1985 P. 0035 - 0035*****COMMISSION DECISION of 7 December 1984 rejecting a programme on the marketing of cattle submitted by North Rhine Westphalia pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (85/32/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany has, pursuant to Regulation (EEC) No 355/77, forwarded the programme on the marketing of cattle submitted by North Rhine Westphalia; Whereas the said programme is designed primarily to introduce a continuous yield-monitoring system for dairy cattle by setting up a monitoring station in order to improve dairy breeds and increase the yield per cow; whereas it does not, therefore, relate to any of the measures specified in Article 6 of Regulation (EEC) No 355/77; Whereas, moreover, the programme relates to a single project only; whereas it does not, therefore, meet the objectives laid down in Articles 1 and 2 of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme on the marketing of cattle submitted by North Rhine Westphalia and forwarded on 10 May 1984 by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 is hereby rejected. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 7 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1.